Citation Nr: 0704969	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 1996, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).

2. Whether a January 1982 rating decision denying service 
connection for PTSD involved clear and unmistakable error 
(CUE).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an effective date for service connection of June 18, 
1996.  A notice of disagreement was filed in June 2003 as to 
the effective date assigned alleging clear and unmistakable 
error, a statement of the case was issued in February 2004, 
and a substantive appeal was received in April 2004.  In 
December 2003, the veteran testified at a hearing before the 
RO in Portland, Oregon.  In a September 2005 decision, the 
Board denied entitlement to an effective date prior to June 
18, 1996, for an award of service connection for PTSD, based 
upon CUE in a January 1982 rating decision.  That decision 
was vacated and remanded to the Board by the United States 
Court of Appeals for Veterans Claims (Court) in September 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the September 2006 Joint Motion of VA and the 
appellant which culminated in the September 2006 Court Order 
vacating the Board's September 2005 decision, it appears that 
the parties have agreed that the appellant's appeal 
encompasses two theories of entitlement to an earlier 
effective date; one theory being under application of 
effective date laws and regulations, and the second theory 
based on an assertion of clear and unmistakable error in a 
January 1982 rating decision.  The Joint Motion also shows 
that the parties have agreed that consideration should be 
given to whether an earlier effective date is warranted under 
the provisions of 38 C.F.R. § 3.156(c).  

The September 2006 Joint Motion also provided that notice 
should be given to the appellant in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The parties also agreed that 
such VCAA notice include notice as to assignment of an 
effective date and disability rating in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In view of the directions set forth in the Joint Motion, the 
case must be returned to the RO for preliminary action.  
Further, in light of the Joint Motion, the Board believes 
that the effective date and clear and unmistakable errors may 
arguably be viewed as intertwined.  Therefore, neither issue 
will be addressed by the Board at this time. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter as to 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD, to ensure compliance with all 
notice requirements set forth in the VCAA 
and its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.  Appropriate notice 
regarding assignment of an effective date 
and rating should also be furnished to 
the veteran in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then review the 
claims file readjudicate the veteran's 
claim of entitlement to an earlier 
effective date for the grant of service 
connection for PTSD and the claim of 
clear and unmistakable error.  The RO 
should include consideration of the 
impact of 38 C.F.R. § 3.156(c) as 
discussed in the September 2006 Joint 
Remand.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case addressing both issues and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



